Citation Nr: 1821272	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-25 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to a rating higher than 20 percent for mechanical low back strain.

3. Entitlement to a rating higher than 10 percent for degenerative disc disease of the cervical spine, status post-operative C6-C7 fusion with residual scar.  

4. Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from August 2002 to October 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2014 the Veteran testified at a Decision Review Officer (DRO) hearing.  A transcript of the hearing is in the record.  

The issue of entitlement to TDIU is part of the Veteran's increased rating claims currently before the Board.  See July 2014 TDIU claim and Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  

The claims for higher ratings for the service-connected low back and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The service-connected PTSD more nearly approximates occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.
2. The Veteran meets the schedular requirement for TDIU. His service-connected disabilities render him unable to follow a substantially gainful occupation.

CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2. The schedular criteria for an award of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify has been met.  See VA correspondence dated in November 2012.  All identified and available authorized records relevant to the matter, to include treatment records, examinations, and records from the Social Security Administration have been requested or obtained.  VA has met all statutory and regulatory notice and duty to assist provisions.  Neither the Veteran, nor his representative, has not alleged prejudice with regard to VA's statutory and regulatory notice and duty to assist provisions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the Veteran's PTSD has been rated as 30 percent disabling under the General Rating formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Codes 9411.  Under these criteria, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals interfering with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish/maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. 
§ 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (DSM).  DSM-V is applicable in the instant case as the issue on appeal was certified to the Board in February 2017 and thus is after August 4, 2014.  80 Fed. Reg. 14308 (March 19, 2015).  The Board notes that the GAF scale was removed from the recent DSM-V.  Golden v. Shulkin, No. 16-1208, ___ Vet. App. ___ (February 23, 2018).

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

For the reasons set forth below, the Board finds that the lay and medical evidence supports a 70 percent rating for PTSD during the current appeal period.  The Board acknowledges that VA treatment records show symptoms that are included in the criteria for ratings lower than 70 percent.  Medical records show that the Veteran denied having hallucinations, suicidal and homicidal ideation; was neatly groomed and alert with normal speech and thought process, as well as good insight, judgment and memory.  See, e.g., August 2014 VA treatment record.  However after resolving any benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that the evidence of record more nearly approximates the criteria for a 70 percent rating.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It is the impact of the symptoms on occupational and social functioning that determines the rating.  The Board places high probative value on the evidence showing that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, thereby warranting a 70 percent rating due to symptoms to include suicidal ideation, near continuous depression, irritability with impaired impulse control, difficulty adapting to stressful circumstances including work, and inability to establish and maintain effective relationships.  

VA treatment records in June 2012 show that the Veteran had fleeting thoughts of harming others without a plan.  On VA PTSD examination in July 2013, the examiner noted that the Veteran attended college for one semester and quit because it was too much for him to be around crowds of people.  He reported having occasional suicidal thoughts.  His symptoms included difficulty being in crowds, irritability, hypervigilance, and disturbances of motivation and mood.  VA treatment records in December 2013 show that the Veteran had a history of visual or auditory hallucinations.  

On VA examination in March 2014, the Veteran reported having no friends.  He was not enrolled in school nor employed.  His symptoms include depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, irritable behavior, angry outbursts, and hypervigilance.  The examiner opined that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

During the September 2014 DRO hearing, the Veteran testified that he had memory problems, such as not being able to read a book due to inability to retain information.  He stated that he quit his custodial job due to his PTSD as he started having flashbacks while being forced to clean a bathroom where there was blood.

On VA examination in September 2016, the examiner noted that the Veteran had no socializing outside the family.  He was not employed and explained that he was unable to work with any significant number of people as he was easily angered, felt hostile, and easily could have attacked someone.  Physical examination shows that the Veteran had feelings of detachment or estrangement from others; hypervigilance; problems concentrating; depressed mood; disturbances of motivation and mood; violent fantasies; and self-critical thoughts.  The examiner noted that the PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.

The evidence also shows that the Veteran has other diagnoses to include adjustment disorder with mixed anxiety and depression and cannabis abuse.  However, VA is precluded from differentiating between the symptoms of the Veteran's service-connected PTSD and those of his other mental disorders in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  As in the instant case it is not possible to distinguish the effects of PTSD from the other psychiatric disorders, the reasonable doubt doctrine dictates that all symptoms be attributed to the PTSD.  Id. Thus, the Veteran's symptoms were of such duration, severity and frequency that they equated to the criteria for a 70 percent rating that caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

The Board notes that on VA PTSD examination in July 2013, the examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  However this opinion is inconsistent with the symptoms that the July 2013 VA examiner found to include nightmares, difficulty with crowds, disrupted sleep, irritability, hypervigilance, exaggerated startle response, anxiety, panic attacks, chronic sleep impairment, and disturbances of motivation and mood.  This opinion also is inconsistent with the examiner's determination that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Thus the July 2013 VA opinion regarding the Veteran's occupational and social impairment is of minimum probative value.  

Based on VA examinations in March 2014 and September 2016, the examiners opined that the Veteran's PTSD was indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, as previously stated, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  For reasons explained above based on the totality of the evidence of record, to include VA examinations, treatment records, and lay evidence the disability picture of the Veteran's PTSD more nearly approximates the criteria of a 70 percent rating due to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

However, at no point during the appeal period has the Veteran's overall symptomatology more nearly approximated the criteria for a 100 percent rating as that rating requires evidence of total occupational and social impairment.  Neither the lay nor medical evidence of record discussed above shows that the Veteran has total occupational and social impairment.  He has not demonstrated symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 
The presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  Vazquez-Claudio, supra.  The evidence of record was not indicative of occupational and social impairment that approximate the criteria for a 100 percent rating.  Rather the evidence shows that the Veteran maintained good personal appearance, orientation, and speech, which belies the notation of total impairment.  Moreover, and more importantly, he has consistently demonstrated the ability to maintain some social relationships.  The Veteran indicated having a good relationship with close family members and kept in touch with his service buddies.  See July 2013, March 2014, and September 2016 VA examinations.  

The Veteran's case has been considered entirely under the VA rating schedule contained in 38 C.F.R., Part 4.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Marginal employment will not be considered substantially gainful employment and will be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

The Veteran contends that he is unemployable due to his service-connected PTSD, TBI, cervical spine and lower back disabilities.  See July 2014 TDIU claim.  He indicated that he last worked in 2009.  Id.  In light of the Board's decision herein, the Veteran's PTSD is now rated as 70 percent disabling.  His other service-connected disorders are low back strain rated 20 percent disabling, right upper extremity radiculopathy rated 20 percent disabling, left upper extremity radiculopathy rated 20 percent disabling, degenerative disc disease of the cervical spine, status post-operative C6-C7 fusion with residual scar rated 10 percent disabling, tinnitus rated 10 percent disabling, residuals of TBI rated 10 percent disabling, left lower extremity radiculopathy rated 10 percent disabling, right lower extremity radiculopathy rated 10 percent disabling, hypertension rated as noncompensable, and headaches rated as noncompensable.  While the Veteran's ratings for radiculopathy of the upper and lower extremities are effective from August 13, 2013, and his TDIU claim covers the period from June 21, 2012, the date he filed his claim for the increased rating claims currently on appeal, he still meets the schedular criteria for TDIU during the current appeal period based on his 70 percent rating for PTSD and combined rating of 80 percent based on his additional service-connected disabilities excluding the upper and lower extremities.  See 38 C.F.R. § 4.25.  From August 13, 2013 the Veteran's combined rating to include consideration of the bilateral factor of upper and lower extremities is 90 percent.  Id.  As such, the schedular criteria have now been met throughout the entire pendency of this appeal.  38 C.F.R. §§ 3.340, 4.16(a).  The Board also notes that, even if the Veteran had a combined schedular rating of 100 percent, that alone would not necessarily render a TDIU claim to be moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.  In this regard, the central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board acknowledges that on VA examinations in July 2013 the examiner indicated that the Veteran's back and neck disabilities did not impact his ability to work.  On VA examination in March 2014 the examiner indicated that the Veteran's neck disability did not impact his ability to work.  However, the Courts have concluded that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The Board finds that the unfavorable evidence is outweighed by the favorable evidence for the following reasons.  

First, the Veteran has a high school education and previously worked at Walmart and as a laborer.  See July 2014 TDIU claim.  He has not had a substantially gainful occupation since 2009.  Id.  

Second, on VA examination in March 2014, the examiner opined that the Veteran's thoracolumbar spine condition impacted his ability to work.  The examiner noted that the Veteran reported that he was not able to do any physical work due to his back disability.  He was unable to bend down due to pain nor was he able to lift heavy items due to his back.  He only has had jobs doing physical labor which he cannot have now due to his back condition.  

Third, on VA examinations in September 2016, the examiner opined that the Veteran's thoracolumbar spine condition and cervical spine condition impacted his ability to work.  The examiner noted that the Veteran has been unemployed, has limitations lifting 15 to 20 pounds, and has limitations with bending over at the waist or twisting.   

Fourth, on VA PTSD examination the Veteran stated that working in situations with any significant number of people caused him to feel angered and be hostile to the point of feeling like he was going to attack someone.  
Fifth, on VA PTSD examinations during the appeal period the examiners opined that the Veteran's PTSD symptoms caused clinically significant distress or impairment in occupational functioning.  See, e.g., VA examinations dated in March 2014 and September 2016.  

Sixth, the ability to maintain any employment is not the standard by which TDIU is awarded under the law.  Rather 38 C.F.R. § 4.16 requires that veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities are rated as totally disabled.  38 C.F.R. § 4.16.  On VA PTSD examination in July 2013, the examiner noted that the Veteran worked part-time for his father mowing lawns.  On VA PTSD examination in September 2016, the examiner noted that the Veteran has been working with his father on maintenance and handyman projects.  The examiner indicated that he was unpaid for doing outside chores on his parents two-acre property.  On the contemporaneous September 2016 cervical spine examination, the examiner noted that the Veteran worked approximately 25 hours per month.

Although it is unclear if the Veteran receiving any kind of monetary reimbursement from his parents, assuming without conceding that he received some form of monetary compensation from his family, he still was not employed in a substantially gainful occupation as his work at most would have amounted to working in a protected environment such as a family business.  38 C.F.R. § 4.16(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that "a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id.  

In the instant case, the evidence shows that the Veteran has a high school education and has a background doing physical labor.  As discussed above, the weight of the evidence shows that the severity of his service-connected disabilities renders him incapable of obtaining and retaining substantially gainful employment given his level of education, training, and work experience.  Thus, in resolving all doubt in the Veteran's favor, the Board concludes that TDIU is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

A 70 percent rating for PTSD is granted, subject to the regulations governing the payment of monetary benefits.

TDIU is granted, subject to the laws and regulations governing the award of monetary benefits. 

REMAND

After carefully considering these matters, and for reasons expressed immediately below, the Board finds that the issues of entitlement to a rating higher than 20 percent for mechanical low back strain and a rating higher than 10 percent for degenerative disc disease of the cervical spine, status post-operative C6-C7 fusion with residual scar must be remanded for further development.  The Board regrets the delay associated with this remand, however a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court emphasized that 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing.  Here, the examination forms used in the administration of the most recent September 2016 VA examinations over the back and neck appear to have used a format that did not adequately contain discussion of the factors indicated above that are contemplated by the holding in Correia.  Moreover, the September 2016 VA examiner provided inconsistent findings as on both the back and neck examinations she indicated that there was no pain with weight bearing while acknowledging in both examination reports that the Veteran's functional impairment included being unable to lift anything greater than 15 to 20 pounds.  It is also noteworthy that records from the Social Security Administration (SSA) show that the Veteran's mother in October 2016 submitted a functional third party report indicating that she observed that the Veteran's ability to lift was limited due to his back and neck problems.  Accordingly, the Veteran should be afforded new VA examinations to evaluate the severity of service-connected low back strain and degenerative disc disease of the cervical spine.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his low back and cervical spine to determine the current severity of the service-connected low back strain and degenerative disc disease of the cervical spine, status post-operative C6-C7 fusion with residual scar.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the report of the examination should include a discussion of the Veteran's documented medical history and assertions.  Any necessary studies or tests should be conducted.  Upon review of the record and interview and examination of the Veteran, the examiner is asked to do the following:

Utilize the appropriate Disability Benefits Questionnaire in evaluating the service-connected low back strain and degenerative disc disease of the cervical spine, status post-operative C6-C7 fusion with residual scar .  The examination report must include all findings necessary to rate the disabilities, including range of motion measurements for painful joints on both active and passive motion, in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  For all opinions rendered, the examiner must explain the rationale.  If the examiner is unable to provide an opinion he or she should explain why.  
   
2. The AOJ must review the medical opinions and examinations obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3. Afterwards, readjudicate the issues of entitlement to a rating higher than 20 percent for mechanical low back strain and entitlement to a rating higher than 10 percent for degenerative disc disease of the cervical spine, status post-operative C6-C7 fusion with residual scar.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


